IN THE COURT OF APPEALS OF IOWA

                                     No. 21-1162
                               Filed October 19, 2022


TY ANDRE PATRICK,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Michael D. Huppert,

Judge.



      Ty Patrick appeals the dismissal of his application for postconviction relief.

AFFIRMED.




      Jeremy L. Merrill of Merrill Law, PLC, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Zachary Miller, Assistant Attorney

General, for appellee State.



      Considered by Bower, C.J., Tabor, J., and Danilson, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                           2


DANILSON, Senior Judge.

       In 2020, Ty Patrick pled guilty to possession of a controlled substance

(methamphetamine, in excess of five grams) with intent to deliver, as a second or

subsequent offender, in violation of Iowa Code sections 124.401(1)(b)(7) and

124.411 (2019).1 Later that year, Patrick filed an application for postconviction

relief (PCR), raising various claims of ineffective assistance of trial counsel,

including that counsel was ineffective in “[f]ailing to file a motion to suppress the

warrantless search of the vehicle [and] of the backpack that was in the vehicle”

involved in the incident precipitating the charges against him. Following a hearing,

the court entered an order dismissing Patrick’s application.

       On appeal, Patrick challenges the PCR court’s denial of his claim.2 The

following facts are relevant to his contention, which we review de novo. See

Sothman v. State, 967 N.W.2d 512, 522 (Iowa 2021). Des Moines police officers

responded to an apartment upon a report of “some sort of dispute and that there

was a gun involved.”        The first responding officer learned someone “was

threatening other people in the apartment with the firearm” and “the people who

had the weapon [were] in a car” parked nearby. After being pointed to the vehicle,



1 As part of the plea, the State agreed to dismiss other charges against Patrick and
recommend he be sentenced to thirty-five years in prison with a one-third
mandatory minimum, but with a one-third reduction of the minimum sentence. The
court accepted Patrick’s plea and sentenced him according to the agreement.
2 Patrick also argues, for the first time on appeal, that trial counsel “was ineffective

for failing to file a motion to suppress the search of [his] person.” Because that
claim was not ruled on by the PCR court, we decline to address it. See Lamasters
v. State, 821 N.W.2d 856, 862 (Iowa 2012) (“It is a fundamental doctrine of
appellate review that issues must ordinarily be both raised and decided by the
district court before we will decide them on appeal.” (quoting Meier v. Senecaut,
641 N.W.2d 532, 537 (Iowa 2002))).
                                           3


the officer drew his weapon and ordered the “two occupants in the car” to “keep

their hands up.” When backup arrived, the officers handcuffed both occupants,

one of which was Patrick, and conducted pat-down searches. Patrick told officers

“there’s a BB gun in the car,” but he was “evasive” and would not say where the

gun was located. Patrick told the officers “he had a pipe on him,” which “appeared

to be the type of pipe . . . used to smoke narcotics.” Patrick told the officers “that

he smokes meth.” Officers found a bag of an “unknown” substance in Patrick’s

pants pocket; Patrick stated, “that’s meth.” Officers subsequently located a BB

gun and methamphetamine inside the vehicle. And inside a backpack found near

“where . . . Patrick was located” in “the front passenger side of the vehicle,” officers

discovered a quantity of methamphetamine “inconsistent with mere personal use.”

In ruling on Patrick’s claim, the PCR court found:

       [T]his court is convinced that a warrantless search of the vehicle and
       the backpack in that vehicle was proper under the automobile
       exception. [Officers] were summoned to the scene of an incident
       purportedly involving a weapon. Patrick, after being identified as the
       person with the weapon, provided inconsistent answers to direct
       questions about it. This clearly provided a basis for the initial search
       of the vehicle in order to locate the weapon. While that search was
       ongoing, officers found methamphetamine on the persons of both
       [Patrick and the other occupant of the vehicle]. This constitutes
       overwhelming evidence that would rise to the level of probable cause
       that additional contraband or proof of criminal activity was present in
       the vehicle. The officers were completely justified in undertaking a
       “comprehensive search” of the vehicle, including the backpack
       located in the area where Patrick had been sitting. A motion to
       suppress on this record would not have been successful.

(Internal citation omitted.)

       We concur in the court’s assessment.                Under these facts and

circumstances, we conclude a motion to suppress would have been meritless.

Trial counsel “does not provide ineffective assistance if the underlying claim is
                                        4


meritless.” State v. Halverson, 857 N.W.2d 632, 635 (Iowa 2015). We further

observe that Patrick has not specified—or even argued—how counsel’s alleged

failure resulted in prejudice. “[T]he defendant must show both prongs of this test

have been met” to prove ineffective assistance of counsel. State v. Harrison, 914

N.W.2d 178, 206 (Iowa 2018). We affirm the court’s dismissal of Patrick’s PCR

application.

       AFFIRMED.